NO.
12-08-00098-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
MICHAEL KENNEDY,        §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Michael Kennedy has filed a notice of
appeal from a “denial to writ of habeas corpus” in trial court cause number
29,326 pending in the Third Judicial District Court of Anderson County, Texas.
            On March 4,
2008, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a
final judgment or other appealable order. 
Appellant was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before March 17, 2007
to show the jurisdiction of this court. 
The deadline for amendment has passed, and Appellant has neither responded
to the March 4, 2008 notice or otherwise shown the jurisdiction of this
court.  Accordingly, the appeal is dismissed
for want of jurisdiction.  See
Tex. R. App. P. 37.2, 44.3.
Opinion delivered March 31,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(DO NOT PUBLISH)